OPINION — AG — ** SCHOOL DISTRICT — ELECTION — NO MUNICIPALITY LOCATED WITHIN ** UNDER THE PROVISIONS OF 70 O.S. 4-8 [70-4-8], ONLY ONE MEMBER OF THE BOARD OF EDUCATION OF A SCHOOL DISTRICT SUBJECT TO SAID SECTION SHOULD BE ELECTED FOR A TERM OF FIVE YEARS AT THE ELECTION TO BE HELD ON THE FOURTH TUESDAY IN MARCH, 1950, AND THAT MEMBER SHOULD BE THE SUCCESSOR OF THE MEMBER WHO TERM EXPIRES ON THE SAID DATE UNDER THE PROVISIONS OF 70 O.S. 4-8 [70-4-8] ; AND FURTHER, THAT ONE OF THE MEMBERS APPOINTED TO FILL THE ONE OF THE TWO VACANCIES CREATED BY SECTION 8 WAS OR SHOULD BE DESIGNATED TO FILL THE VACANCY IN THE OFFICE THE TERM OF WHICH EXPIRES ON THE FOURTH TUESDAY IN MARCH 1953. (TERM EXPIRATION, SCHOOL BOARD) CITE: 70 O.F. 4-8 (RICHARD M. HUFF)